RESOLUCIÓN
Según las facultades que me conceden el Art. 61 de la Ley Notarial (Ley Núm. 75 de 2 de julio de 1987), 4 L.P.R.A. see. 2101, y su Reglamento, así como por el poder inherente de regular la profesión legal y por recomendación de los Miem-bros de la Comisión Especial nombrada mediante la Orden EM-2003-1, tengo a bien nombrar al Ledo. Ángel González Román como Oficial Investigador de la Comisión.
El Oficial Investigador podrá requerir la comparecencia de deponentes, recopilar documentos que estime pertinen-*429tes al asunto investigado y, una vez considere concluida la investigación, rendirá un Informe a la Comisión Especial de sus hallazgos con sus recomendaciones, si lo estima ne-cesario, de legislación o reglamentación.

Publíquese.

Lo decreta y firma,
(Fdo.) José A. Andréu García

Juez Presidente

CERTIFICO:
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo